 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
        J & J SPORTS PRODUCTIONS, INC.,                    CASE NO. 18-5712 RJB
11
                                  Plaintiff,               ORDER ON MOTION FOR
12              v.                                         SUMMARY JUDGMENT AND
                                                           MOTIONS TO QUASH
13      LA POBLANITA LLP, a Washington
        limited liability partnership, d/b/a La
14      Poblanita Mexican Restaurant;
        MARCELINO ZAPATA, a/k/a Marcelino
15      Zapata-Perez, a/k/a Marcelino Perez, and
        the marital community of Marcelino Zapata
16      and Loreno Salgado, husband and wife,
17                                Defendants.

18
            THIS MATTER comes before the Court on the Defendants’ Motion to Quash Plaintiff’s
19
     Subpoena Duces Tecum to Dish Network, LLC (Dkt. 24), the Plaintiff’s Motion to Quash
20
     Subpoena re: Kemppainen (Dkt. 27), the Plaintiff’s motion to strike (Dkt. 33), and Defendants’
21
     Motion for Summary Judgment (Dkt. 19). The Court has considered the pleadings filed
22
     regarding the motions and the remaining record.
23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 1
 1          This case arises from the Defendants’ alleged commercial broadcast of a boxing match

 2   between Saul Alvarez and Liam Smith, related sports commentary, and “under-card bouts” on

 3   September 17, 2016. Dkt. 1. The Plaintiff asserts that it had “exclusive nationwide commercial

 4   distribution” rights to the program and that the Defendants showed the program without

 5   permission. Id.

 6                                               I.      FACTS

 7          Defendant La Poblanita, LLP d/b/a La Poblanita Mexican Restaurant (“restaurant”) is

 8   owned by Defendants Marcelino Zapata and his wife Loreno Salgado, who are its employees

 9   along with their daughter, Defendant Karina Zapata. Dkt. 26, 1-2. The restaurant is located at

10   2624 6th Street, Bremerton, Washington. Dkt. 26, at 1. The restaurant’s only source of

11   television is through satellite provided by DISH, Network, LLC (“DISH”). Dkt. 20, at 1-2. It

12   subscribes to the “Latino Plus” package which includes many sports channels that broadcast

13   exclusively in Spanish. Id., at 2. The restaurant primarily displays programming in Spanish. Id.

14          The Plaintiff, J & J Sports Productions, Inc. (“J & J”), is a closed circuit distributor of

15   sports programs. Dkt. 35, at 1. According to the president of J & J, it “purchased and retained

16   the exclusive commercial exhibition (closed circuit) licensing rights to the Saul Alvarez v. Liam

17   Smith WBO World Super Welterweight Championship Fight Program,” which included the main

18   fight, “undercard” bouts, (including the fight between Diego De La Hoya and Luis Orlando), and

19   sports commentary, all of which aired on September 17, 2016 (“program”). Id., at 1-2. As

20   evidence of the company’s exclusive proprietary rights to the program, J & J points to July 27,

21   2016 letter between J & J Sports and Golden Boy Promotions, which was sent to the attention of

22   Eric Gomez and Robert Gasparri. Dkt. 35, at 17. The letter is entitled “Closed Circuit Proposal

23   for Saul Alvarez vs. Liam Smith,” and contains redactions, but included an offer of how to split

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 2
 1   profits (less certain expenses). Id. The letter included provision that “[p]iracy [enforcement]

 2   rights will [be] granted for the United States and Canada to J & J.” Id. It also included a

 3   provision governing territory (the United States and Canada) with a handwritten portion which

 4   indicated that “Puerto Rico was not included.” Id. It was signed by a J & J representative and

 5   Robert Gasparri, COO, who handwrote “approved,” and dated his signature on July 27, 2016. Id.

 6          J & J also submitted a contract dated September 16, 2016 between Golden Boy

 7   Promotions, LLC, which was signed by J & J, but not signed by Golden Boy Productions, LLC,

 8   giving J & J the exclusive rights to the fight. Dkt. 35, at 9-16. This document provided that it

 9   “shall not become effective unless and until [Golden Boy Promotions, LLC] has accepted and

10   signed this Agreement and returned one copy to [J & J].” Id., at 16. J & J’s president explains

11   that while Golden Boy Productions, LLC did not sign this contract between the parties, they both

12   acted in reliance on the contract- the Plaintiff did sublicense the program throughout the United

13   States - which J & J’s president asserts would not have been possible without Golden Boy

14   Productions, LLC’s assent. Id., at 3. Further, he contends that “it is the standard conduct and

15   practice” between these parties to handle contractual matters in this manner. Id., at 3.

16          According to the Plaintiff, to prevent unauthorized access, closed circuit programs, like

17   the program at issue here, are electronically coded or the signal is “scrambled.” Dkt. 35, at 5.

18   There are several methods that a signal pirate can unlawfully intercept such a broadcast,

19   including installing a devise on a cable t.v. line or to a satellite receiver which “will allow for the

20   descrambled reception of a pay-per-view event,” the “purposeful misrepresentation” of a

21   commercial establishment as a residential property to allow for the purchase of the program at

22   the significantly reduced residential rate, the use of illegal cable drop or splice from an adjacent

23   home to the commercial establishment, and/or the use of other “illegal unencryption devices.”

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 3
 1   Dkt. 35, at 4-5. The Plaintiff states that the Defendants here were not authorized to show the

 2   program at the restaurant. Id.

 3          On the day of the fight, private investigator Kenneth Kemppainen asserts that from

 4   around 6:29 p.m. to 6:31 p.m., he visited the restaurant. Dkt. 20, at 61. He states that he saw

 5   two televisions in the restaurant. Id. A large flat screen t.v. was on the left and a small flat

 6   screen t.v. was on the right as he entered. Id. He states that there were 12-15 other patrons in the

 7   restaurant for the few minutes that he was there. Id., at 62. Kemppainen asserts that:

 8          As I entered the establishment the HBO-PPV Canelo vs. Smith boxing event was
            in progress on the large flat screen TV. A pre-view announcement of the
 9          upcoming main event bout between CANELO vs. SMITH was airing. A new
            round between Diego De La Hoya and Luis Orlando Del Valle was just about to
10          begin. De La Hoya was wearing black/white trunks with his last name written on
            the front of the trunks[,] while Del Valle was wearing white/blue trunks, but his
11          last name was written on the back of his trunks. The HBO-PPV was broadcasting
            from AT&T Stadium in Arlington, Texas. The fighters were pretty much just
12          sparring each other standing up during the round when I left the establishment.

13   Dkt. 20, at 61. Kemppainen clarifies that “Canelo” is a nickname for Saul Alverez and maintains

14   that he was referring to the Alverez v. Smith fight when he stated that “[a] pre-view

15   announcement of the upcoming main event bout between CANELO vs. SMITH was airing.”

16   Dkt. 36, at 2. He goes on to describe the restaurant as having a “brightly colored Mexican

17   motif,” including a “sombrero in one corner and paper mache ‘piñata type’ ornaments hanging

18   from the ceiling.” Dkt. 20, at 61.

19          Kemppainen took photographs of the restaurant which purport to show the outside of the

20   establishment. Dkt. 20, at 64-65. Kemppainen also states that he took two videos during his

21   investigation. Dkt. 36, at 2. He asserts that the videos are complete and have not been altered.

22   Id. Kemppainen states that on video “200rc pol 001.MOV” has a date and time stamp of

23   September 17, 2016 at 18:28 to 18:31. Id.

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 4
 1          The parties also submitted the videos by Kemppainen that allegedly shows the program

 2   being showed at the restaurant. The videos are of poor quality and it is difficult to see the images

 3   or understand the sound.

 4          The Defendants maintain that they did not “purchase or otherwise procure, the program

 5   through [the restaurant’s] television provider, DISH.” Dkt. 20, at 2. They point to DISH bills,

 6   which show that they did not purchased the program. Id., at 37-40. The Defendants assert that

 7   they did not have more customers or an increase in profits during when the fight aired compared

 8   with Saturdays before or after the fight. Dkt. 20, at 2. They maintain that they did not advertise

 9   that they were showing the fight. Id. They point to a response to an inquiry on Facebook about

10   whether the restaurant would be showing the fight, the Defendants said that they “doubt[ed] it.”

11   Dkt. 20, at 59. They explained that they had the fight last year due to several customers’

12   requests, but because that customer was the only one to request the program this year, probably

13   not. Dkt. 20, at 59. They indicated that if more people requested that they show the fight, they

14   may. Id.

15          On August 30, 2018, the Plaintiff filed this case, asserting claims under the

16   Communications Act (“CA”), 47 U.S.C. § 605, et. seq., and 47 U.S.C. § 553, and for trespass to

17   chattel. Dkt. 1. The Plaintiff seeks damages, attorneys’ fees, and costs. Id.

18          This opinion will now address the pending motions to quash (Dkts. 24 and 27), motion to

19   strike portions of the declaration of Karina Zapata (Dkt. 33), and lastly, the motion for summary

20   judgment (Dkt. 19).

21                                           II.    DISCUSSION

22      A. STANDARD ON MOTIONS TO QUASH

23      Fed. R. Civ. P. 45(d)(3)(A) “Quashing or Modifying a Subpoena,” provides,

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 5
 1              When Required. On timely motion, the court for the district where compliance
                is required must quash or modify a subpoena that:
 2
                    (i)     fails to allow a reasonable time to comply;
 3
                    (ii)    requires a person to comply beyond the geographical limits
 4                          specified in Rule 45(c);

 5                  (iii)   requires disclosure of privileged or other protected matter, if no
                            exception or waiver applies; or
 6
                    (iv)    subjects a person to undue burden.
 7
     All discovery is guided by Fed. R. Civ. P. 26 (b)(1), which provides:
 8
            Unless otherwise limited by court order, the scope of discovery is as follows:
 9          Parties may obtain discovery regarding any nonprivileged matter that is relevant
            to any party's claim or defense and proportional to the needs of the case,
10          considering the importance of the issues at stake in the action, the amount in
            controversy, the parties' relative access to relevant information, the parties'
11          resources, the importance of the discovery in resolving the issues, and whether the
            burden or expense of the proposed discovery outweighs its likely benefit.
12          Information within this scope of discovery need not be admissible in evidence to
            be discoverable.
13
        B. MOTIONS TO QUASH
14
            The Defendants’ motion to quash the subpoena to DISH (Dkt. 24) should be granted.
15
     This subpoena is overbroad and subjects DISH to an undue burden. This subpoena requests
16
     records for both the private residence of Defendants Marcelino Zapata and Loreno Salgado
17
     (which is six miles from the restaurant), and for the restaurant since the accounts were opened.
18
     Under 45, a subpoena can be quashed if it is overbroad. See Mattel, Inc. v. Walking Mountain
19
     Prods., 353 F.3d 792, 814 (9th Cir. 2003). The DISH records for the restaurant for August,
20
     September, and October of 2016 (the fight was September 17, 2016) were provided to the
21
     Plaintiff. There is no showing that the additional records would be relevant. The Plaintiff did
22
     not respond to this motion to quash. The Defendants’ motion to quash should be granted.
23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 6
 1           The Plaintiff’s motion to quash the subpoena of Kemppainen (Dkt. 27) should be denied

 2   without prejudice. The subpoena requires Kemppainen to provide:

 3           (1) All documents, including but not limited to emails, notes, photographs,
                 contracts, and invoices related to la Poblanita, LLP; Marcelino Zapata; Loreno
 4               Salgado; and /or Karina Zapata. Your response should include, but not be
                 limited to, all communication between yourself and counsel on behalf of J & J
 5               Sports Productions, Inc. and/or representatives of J & J Sports Productions,
                 Inc.
 6           (2) A list of all other establishments and/or locations that you investigated of J &
                 J Sports Productions, Inc. on September 17, 2016.
 7           (3) A list of all the dates you visited La Poblanita, LLP.

 8   Dkt. 28, at 4. The Plaintiff moves to quash this subpoena of Kemppainen, a private investigator,

 9   maintaining that it “implicates” matters subject to work-product doctrine protection. Dkt. 27.

10   The Plaintiff states that it “understands its ultimate obligation to produce a privilege log . . . but,

11   as it cannot be certain at this time what information [Kemppainen] may be inclined to produce,

12   such a log is not feasible.” Id. The Defendants object, and note that the Plaintiff has failed to

13   produce a privilege log and failed to specifically identify the supposed work-product. Dkt. 31.

14   The Defendants also maintain that the Plaintiff has not shown that it has standing to object to the

15   subpoena. Id. They argue should the Court be inclined to act, limiting rather than quashing the

16   subpoena, is appropriate. Id. In reply, the Plaintiff “modifies” its motion and does not object to

17   Kemppainen producing items responsive to (2) and (3) of the subpoena and certain documents

18   responsive to (1). Dkt. 41, at 2. It now objects to Kemppainen’s production of “A. Any

19   documents, including emails, evidencing or related to any communication between Kemppainen

20   Investigations and the attorneys representing J & J Sports Productions, Inc. B. Any notes

21   prepared in connection with any such communications.” Id. The Plaintiff also states that it does

22   not object to the production of the contract between Kemppainen and J & J if it is done pursuant

23   to a protective order. Id. It further moves for an order requiring that all items produced by

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 7
 1   Kemppainen are done so pursuant to a protective order. Id. Lastly, the Plaintiff attaches a one-

 2   page “[draft] Plaintiff’s Privilege Log.” Dkt. 41, at 6.

 3          The Plaintiff’s motion to quash (Dkt. 27) should be denied without prejudice. While the

 4   subpoena is broad, the evidence sought is relevant (or could lead to relevant information),

 5   particularly considering the import of Kemppainen’s records and testimony to the Plaintiff’s

 6   case. The Plaintiff’s original motion failed to specifically identify the work-product it sought to

 7   protect. The arguments raised for the first time in the reply, like the materials J & J now objects

 8   to having produced and the motion for protective order, should not be considered because the

 9   Defendants did not have an opportunity to respond. The undersigned notes that it appears that

10   the parties are close to agreement on the scope of the subpoena. It is not clear whether they

11   would agree to a protective order, like this district’s Model Stipulated Protective Order. While it

12   is not required by the rules, they should make every effort to work together to resolve this

13   discovery issue. Only if it becomes necessary, after attempting to resolve the issues together,

14   should the parties involve the Court.

15      C. MOTION TO STRIKE PORTIONS OF KARINA ZAPATA DECLARATION

16      For the purposes of these motions alone, the Plaintiff’s motion to strike (Dkt. 33) paragraphs

17   13-17 of the Declaration of Karina Zapata (Dkt. 20, at 3) should be denied. In these paragraphs,

18   Ms. Zapata discusses her view of what the Kemppainen videos and photographs submitted

19   contain. This testimony is not particularly relevant - the Court is able to view the content of

20   these items itself. But, her testimony gives some context.

21      To the extent that the Plaintiff moves to strike (Dkt. 33) the remainder of Ms. Zapata’s

22   declaration due to lack of personal knowledge (she admitted that she could not remember if she

23   was in the restaurant that night), the motion should be denied. The Plaintiff’s insistence that her

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 8
 1   declaration is inadmissible with respect to whether the program was on that night or intercepted

 2   goes to the weight of her statements. Further, some of her declaration’s statements do not

 3   require that she was there that night. The declaration should not be excluded at this point.

 4       D. STANDARD ON MOTION FOR SUMMARY JUDGEMENT

 5       Summary judgment is proper only if the pleadings, the discovery and disclosure materials on

 6   file, and any affidavits show that there is no genuine issue as to any material fact and that the

 7   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

 8   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

 9   showing on an essential element of a claim in the case on which the nonmoving party has the

10   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

11   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

12   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

13   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

14   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

15   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

16   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

17   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

18   Association, 809 F.2d 626, 630 (9th Cir. 1987).

19       The determination of the existence of a material fact is often a close question. The court

20   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

21   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

22   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

23   of the nonmoving party only when the facts specifically attested by that party contradict facts

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 9
 1   specifically attested by the moving party. The nonmoving party may not merely state that it will

 2   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

 3   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

 4   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

 5   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

 6      E. CLAIM FOR VIOLATION OF THE CA UNDER § 553 and § 605

 7          1. Violation of § 553

 8      Section 553 (a)(1) of the CA prohibits the unauthorized receipt or interception of a

 9   “communications service offered over a cable system.” 47 U.S.C. § 553 (a)(1).

10      In their motion for summary judgment, the Defendants argue that claims under § 553 of the

11   CA pertain to the interception of cable, and because the Defendants only have satellite t.v., the

12   Plaintiff cannot point to evidence of a claim under § 553 here. Dkt. 19, at 2 n. 1. The

13   Defendants do not meaningfully dispute this argument, so the claim should be dismissed.

14   Further, there is no evidence in the record of a cable t.v. receipt or interception.

15          2. Violation of § 605

16      Under 47 U.S.C. § 605 (a) of the CA, it is unlawful to “receiv[e], assist[ ] in receiving,

17   transmit[ ], or assist[ ] in transmitting, any interstate or foreign communication by wire or radio”

18   without authorization. Section 605 (a) “also prohibits ‘divulg[ing] or publish[ing]’ information

19   gleaned from unauthorized signal reception, or otherwise using that information for one’s ‘own

20   benefit or for the benefit of another not entitled thereto.’” DirecTV, Inc. v. Webb, 545 F.3d 837,

21   848 (9th Cir. 2008)(quoting § 605 (a)). As is relevant here, “the ‘communications’ protected by

22   § 605 (a) include satellite television signals.” Id., at 844. “Liability under section 605 requires

23   proof that a defendant has (1) intercepted or aided the interception of, and (2) divulged or

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 10
 1   published, or aided the divulging or publishing of, a communication transmitted by the plaintiff.”

 2   California Satellite Sys. v. Seimon, 767 F.2d 1364, 1366 (9th Cir. 1985).

 3          The Defendants argue that summary judgment is warranted because the Plaintiff has no

 4   evidence that they intercepted, or aided in the interception or, or published, or aided in the

 5   publishing of, the program because it is not possible to tell whether the videos were of the

 6   program due to their poor quality. Dkt. 19. The Defendants also argue that the Plaintiff is not an

 7   “aggrieved person” permitted to bring a private right of action under § 605 (e)(3)(A) because the

 8   contract (which purported to give the Plaintiff exclusive rights to the fight shown in English) was

 9   not signed by both parties. Id. Further, the Defendants argue that there is no evidence that the

10   fight was in English. Id.

11          The Defendants’ motion for summary judgment (Dkt. 19) should be denied. There are

12   genuine issues of fact as to whether the Defendants intercepted the program. Further, there are

13   genuine issues of fact as to whether the Defendants published (displayed the program) at the

14   restaurant. While the video is of poor quality and it is not clear whether the program was in

15   English, the Plaintiff points to additional evidence in the record to support its claim.

16   Kemppainen states that he was in the restaurant and saw part of the program in English. Further,

17   the Defendants admit that they receive programming through a satellite dish. Construing the

18   facts in a light most favorable to the Plaintiff, there is sufficient evidence, which if believed,

19   would demonstrate that the Defendants intercepted and published the program.

20          Additionally, there are issues of fact as to whether the Plaintiff was an “aggrieved” party

21   under the statute. The CA defines “any person aggrieved” as including “any person with

22   proprietary rights in the intercepted communication.” 47 U.S.C.A. § 605 (d)(6). While thin, the

23   July 27, 2016 letter contains sufficient facts of an offer on behalf of J & J and an acceptance on

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 11
 1   behalf of Golden Boy Productions LLC, and when combined with J & J’s president’s testimony,

 2   is sufficient for a jury to conclude that they had a contract giving J & J the exclusive rights to the

 3   fight. If believed, that would give J & J proprietary rights in the program such that J & J would

 4   be a “person aggrieved,” entitled to bring an enforcement action under 47 U.S.C. § 605 (e)(3).

 5   The claim under § 605 should not be dismissed.

 6                                               III.    ORDER

 7          IT IS ORDERED THAT:

 8              •   The Defendants’ Motion to Quash Plaintiff’s Subpoena Duces Tecum to Dish

 9                  Network, LLC (Dkt. 24) IS GRANTED;

10              •   The Plaintiff’s Motion to Quash Subpoena re: Kemppainen (Dkt. 27) IS DENIED

11                  WITHOUT PREJUDICE;

12              •   The Plaintiff’s motion to strike (Dkt. 33) IS DENIED; and

13              •   The Defendants’ Motion for Summary Judgment (Dkt. 19) IS GRANTED, as to

14                  the Plaintiff’s claim under 47 U.S.C. § 553, and DENIED, as to the Plaintiff’s

15                  claim under 47 U.S.C. § 605

16                      o The Plaintiff’s claim under 47 U.S.C. § 553 IS DISMISSED.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19          Dated this 6th day of May, 2019.

20

21
                                            A
                                            ROBERT J. BRYAN
22                                          United States District Judge

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND MOTIONS TO QUASH - 12
